THE                  NEY          GENERAL




                              April 22, 1970


Honorable Jesse James                            Opinion No. M-614
State Treasurer
Austin, Texas 78711                              Re:    Whether funds held in trust
                                                        by a district or county
                                                        clerk are subject to being
                                                        reported as abandoned personal
                                                        pro erty pursuant to Section
Dear Mr. James:                                         l(aP of Article 3272a, V.C.S.
          Your recent letter requesting the opinion of this office
concerning the referenced matter states, In part, as follows:
          "Under Section l(a) of Article 3272a, your
     opinion is requested upon the following question:
          II
           e 0 . Are funds held In truet by a District
     Clerk and/or County Clerk in the State of Texas,
     subject to being reported as abandoned personal
     property under the provisions of Article 3272a,
     Vernon's Civil Statutes?"
          In defining the 'person" who may hold and report personal
property subject to escheat pursuant to Article 3272a, Vernon's
Civil Statutes, Section l(a) of that Article provides as follows:
         "The term 'person' as used In this Article
    means any individual, corporation, business as-
    sociation, partnership, governmental or political
    subdivision or officer, public authority, estate,
    trust, trustee, officer of a court, liquidator,
    two (2) or more persons avlng a joint or common
    f.;f.;‘,;s”,,:     o;l~~:,~~h~‘,t:%al~~~~~~~~~~,          fsz;;;;;
     and loan associations, banicingorganlzat;ons or
     Institutions." (Emphasis added.)
          It is our opinion that the underscored provisions of
Section l(a) of Article 3272a, supra, clearly encompass district



                                     -2933-
Hon.   Jesse James, page 2 (~-614)


and county clerks in their purview, and consequently those
funds which are subject to escheat and held in trust by such
officers are subject to being reported as abandoned personal
property pursuant to said Article.
            Accordingly, your question Is answered In the affirmative.

                      SUMMARY
            Funds subject to escheat and held In trust
       by a district or county clerk are subject to being
       reported as abandoned personal property pursuant to
       Section l(a) of Article 3272   Vernon's Civil Statutes.




                                               f Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney Qeneral
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Houghton Brownlee
John Grace
John Banks
Roland Allen
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                           -2934-